Exhibit 10.22

 

   LOGO [g44837g69c61.jpg]

October 28, 2008

 

David Gudmundson

430 North McCarthy Blvd

Milpitas, California 95035

  

430 North McCarthy Blvd

Milpitas, California 95035

USA

 

408 546-5000

www.jdsu.com

 

  Re: Your Employment with JDSU

Dear David:

Further to your recent discussions with the Company, this letter will confirm
the terms of your continued employment with JDS Uniphase Corporation and its
subsidiaries and affiliated entities (the “Company” or “JDSU”).

Effective immediately you will assume the role of Vice President and Senior
Advisor, Optical Technologies, grade E100 within the Company’s leveling
structure. You will continue to report to the Chief Executive Officer. Your new
annualized base salary will be $200,000 effective on the next Company payroll
cycle following the date of this letter and you will continue to participate in
the Company’s Incentive Plan at your previous level of E300 for the remainder of
the first half of fiscal 2009.

Commencing on January 4, 2009 your base salary will be reduced to $100,000 and
your target incentive opportunity under the Company’s Incentive Plan for the
second half of FY2009 will align with your new role and level at 35% of your
base salary. For clarity, your previously granted equity awards will be
unaffected by the change in your role and will continue to vest in accordance
with the terms of each respective grant.

Consistent with Company policy, this letter represents the entire understanding
between you and the Company regarding the terms of your employment with the
exception of agreements relative to the protection of Company confidential and
proprietary information, will supersede any previous discussions and
understandings, and may not be modified except in writing signed by you and the
Company.

To acknowledge your understanding and acceptance of the terms of this letter
agreement we would appreciate your signing where indicated below.

 

Sincerely, LOGO [g44837g14h33.jpg]

Brett Hooper

Senior Vice President, Human Resources

 

Agreed and Accepted:     Date:           David Gudmundson    